Title: To Thomas Jefferson from George Weedon, 4 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dr. Sir
Fredricksburg March 4th. 1781.

I wrote your Excellency by Capt. Calender and then expected to have compleated my Arrangements by to-night; and to have marched to-morrow. I have been delayed several days waiting for the Lowden Men which are now crossing the river. To my very great astonishment not more than 170 Men will come from that County. Colo. Clapham who comes from that place, will inform your Excellency more particularly of this disappointment, and the cause that gives rise to it. If so small regard is to be paid to the defence of our Country and the Laws of the State, we are sadly situated.—I trust your Excellency will have the matter enquired into, and that proper steps will be taken to draw out the Delinquents. Colo. Frans. Peyton, who is now on the Assembly, commands the Militia of that County. I am your Excellency’s most obd. Servt.,

G. Weeden

